DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 11/19/2020.
Claim 1-20 have been canceled.
Claims 21-40 are new.
Claims 21-40 are pending and are rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810241478.1, filed on 03/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020, 12/11/2020, and 05/26/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


22 recites the limitation "corresponds to the respective piece of feature information" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26, 29, 37, and 39 recite the limitation "warning analysis model".  There are insufficient antecedent basis for this limitation in the claims.
Claim 28 recites the limitation "corresponding to the respective probability” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Velipasaoglu (US 20160217022 A1) in view of Fu (US 20190364088 A1).
As to claim 21, Velipasaoglu teaches a method, comprising:
obtaining, by a first device, a plurality of pieces of target key performance indicator (KPI) data of a network device within a preset duration ([0037] performance metrics such as packets per second and connections per second are collected (obtaining) every two minutes to monitor the network traffic (pieces of target KPI) during business hours only);
processing, by the first device, the plurality of pieces of target KPI data based on a plurality of pieces of feature information, to generate a plurality of elements corresponding to the plurality of pieces of feature information, an element of the plurality of elements corresponding to each piece of feature information ([0039] detection engine 118 characterizes network events by composing daily cycles of network traffic behavior and automatically generating different profiles of repetitive behavior or normal operating range, referred to as "baseline.".  Detection engine 118 collects statistical samples of traffic data from a multiplicity of resources  for different performance metrics by receiving incoming data stream from the resources as a series of data packets); and
forming, by the first device, a feature vector using the plurality of elements corresponding to the plurality of pieces of feature information ([0057] the feature extraction engine 112 generates feature vectors for the anomaly event candidates, which be used to train a classifier to classify a subset of the anomaly event candidates as anomalous instance data); and
analyzing, by the first device, the feature vector, to determine a first status of the network device ([0066] the same circumstance-specific detector and feature vector is used for collecting anomaly event candidates and identifying true anomalies).
Velipasaoglu teaches functions of the KPI ([0009] monitor a time series of performance data or to detect patterns in the time series).  However, Velipasaoglu does not explicitly teach the term “KPI”.
Fu teaches
“KPI” ([0008] KPIs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Velipasaoglu disclosure, the term “KPI”, as taught by Fu.  One would be motivated to do 

As to claim 22, Velipasaoglu and Fu teach the method according to claim 21, wherein Velipasaoglu further teaches each piece of feature information represents a calculation manner of an element of the feature vector and that corresponds to the respective piece of feature information ([0050] The transforming stages can produce a scalar or a vector output for each observation they process; [0066] feature vector is used for collecting anomaly event candidates and identifying true anomalies).

As to claim 23, Velipasaoglu and Fu teach the method according to claim 21, wherein Velipasaoglu further teaches the plurality of pieces of feature information comprises one or more of the following: 
a quantity of service interruptions, a worst value of KPI trend deterioration, a worst value of fluctuation values, an average value of fluctuation values, a worst value of a threshold distance, or an average value of the threshold distance ([0051] the output of the moving average transformation can be fed into an outlier detector that thresholds the distance between the performance data observations and the average thereof by a multiple of the corresponding standard deviation (an average value of the threshold distance); [0067] estimates a smoothed average of values in a monitored time series of performance data (an average value of fluctuation values)).

As to claim 24, Velipasaoglu and Fu teach the method according to claim 21, Velipasaoglu further teaches the method, further comprising:
([0039] collects statistical samples of traffic data from a multiplicity of resources  for different performance metrics by receiving incoming data stream from the resources as a series of data packets).

As to claim 25, Velipasaoglu and Fu teach the method according to claim 21, wherein Velipasaoglu further teaches analyzing, by the first device, the feature vector, to determine the first status of the network device, comprises:
analyzing, by the first device, the feature vector based on a preset warning analysis model, to determine the first status of the network device ([0066] Using this technique, a prediction model is learned for each monitored time series of performance data. Then, in operation, the same circumstance-specific detector and feature vector is used for collecting anomaly event candidates and identifying true anomalies).

As to claim 26, Velipasaoglu and Fu teach the method according to claim 25, wherein Velipasaoglu further teaches analyzing, by the first device, the feature vector based on the preset warning analysis model, to determine the first status of the network device, comprises:
analyzing, by the first device, the feature vector based on the warning analysis model, to determine a probability of each status of the network device ([0075] A Hidden Markov Model (HMM) is a stochastic process determined by the two interrelated mechanisms--a Markov chain having a finite number of states, and a set of observation probability distributions, each one associated with a state); and
determining, by the first device, the first status of the network device based on the probability of each status of the network device ([0076] once trained, an HMM can be used to discriminate between normal and anomalous instances in sequences of performance data. In some implementations, thresholds are set for "normal" state transition and output probabilities. Then, if an instance is encountered that could only have been produced using below-threshold transitions or outputs, it is flagged as a mismatch (first status)).

As to claim 27, Velipasaoglu and Fu teach the method according to claim 26, wherein Velipasaoglu further teaches determining, by the first device, the first status of the network device based on the probability of each status of the network device comprises:
obtaining, by the first device, a status indication value based on the probability of each status of the network device ([0057] generates feature vectors for the anomaly event candidates, which be used to train a classifier to classify a subset of the anomaly event candidates as anomalous instance data. Calculates a normalized anomaly score for each of the anomaly event candidates);
determining, by the first device, a specified indication value range to which the status indication value belongs ([0058] the feature extraction engine can use a fixed length time window, such as 10 minutes, within which it can collects all other anomaly event candidates observed within the time window leading to the anomaly event candidate under evaluation along with their scores and the unique IDs of the circumstance-specific detector paths that generated the anomaly event candidates); and
using, by the first device, a status corresponding to the specified indication value range as the first status of the network device ([0054] the test unit may not determine anything, thus indicating normal observations of the performance data).

As to claim 29, Velipasaoglu and Fu teach the method according to claim 25, wherein Velipasaoglu further teaches before the analyzing, by the first device, the feature vector based on the preset warning analysis model, the method further comprises:
([0075] A Hidden Markov Model (HMM) is a stochastic process determined by the two interrelated mechanisms--a Markov chain having a finite number of states, and a set of observation probability distributions, each one associated with a state).

As to claim 30, Velipasaoglu and Fu teach the method according to claim 29, wherein Velipasaoglu further teaches generating, by the first device, the warning analysis model comprises:
obtaining, by the first device, feature vector samples corresponding to different statuses of the network device ([0050] more than one HMM model can be employed with different hidden state numbers. The transforming stages can produce a scalar or a vector output for each observation they process); and
performing, by the first device, logistic regression processing on each status and a feature vector sample corresponding to the respective status of the network device, to obtain the warning analysis model ([0066] a prediction model is learned for each monitored time series of performance data. Then, in operation, the same circumstance-specific detector and feature vector is used for collecting anomaly event candidates and identifying true anomalies).

As to claim 31, Velipasaoglu and Fu teach the method according to claim 21, wherein Velipasaoglu further teaches obtaining, by the first device, the plurality of pieces of target KPI data of the network device within the preset duration comprises:
receiving, by the first device, KPI data of the network device that is continuously sent by a network management device ([0040] extracts performance metrics for the different resources  from the received data stream); and
([0045] anomalies occurring on resources that share common network segments have a certain spatial relation between each other. When anomalies occur on such resources around the same time window, clustering engine 125 groups them into anomaly clusters).

As to claim 32, Velipasaoglu and Fu teach the method according to claim 21, wherein Velipasaoglu further teaches the network device is any of the following devices: 
a wavelength division multiplexing device, a router, or a packet transport network device ([0233] user computing device 122 (a packet transport network device)).

As to claim 33, Velipasaoglu teaches first device, comprising:
a non-transitory computer readable medium, configured to store a program instruction ([0029] a computer readable medium such as a computer readable storage medium that stores computer readable instructions); and
a processor, configured to invoke the program instruction in the non-transitory computer readable medium to perform the following operations ([0090] one or more processors configured to receive or retrieve information):
obtaining a plurality of pieces of target key performance indicator (KPI) data of a network device within preset duration ([0037] performance metrics such as packets per second and connections per second are collected (obtaining) every two minutes to monitor the network traffic (pieces of target KPI) during business hours only);
processing the plurality of pieces of target KPI data based on a plurality of pieces of feature information, to generate a plurality of elements corresponding to the plurality of pieces of feature information, an element of the plurality of elements corresponding to each piece of feature information ([0039] detection engine 118 characterizes network events by composing daily cycles of network traffic behavior and automatically generating different profiles of repetitive behavior or normal operating range, referred to as "baseline.".  Detection engine 118 collects statistical samples of traffic data from a multiplicity of resources  for different performance metrics by receiving incoming data stream from the resources as a series of data packets);
forming a feature vector using the plurality of elements corresponding to the plurality of pieces of feature information ([0057] the feature extraction engine 112 generates feature vectors for the anomaly event candidates, which be used to train a classifier to classify a subset of the anomaly event candidates as anomalous instance data); and
analyzing the feature vector, to determine a first status of the network device ([0066] the same circumstance-specific detector and feature vector is used for collecting anomaly event candidates and identifying true anomalies).
Velipasaoglu teaches functions of the KPI ([0009] monitor a time series of performance data or to detect patterns in the time series).  However, Velipasaoglu does not explicitly teach the term “KPI”.
Fu teaches
“KPI” ([0008] KPIs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Velipasaoglu disclosure, the term “KPI”, as taught by Fu.  One would be motivated to do so to clarify that KPIs are used to detect anomaly when the cosine similarity function drops below a predetermined threshold.

As to claim34, Velipasaoglu and Fu teach the first device according to claim 33, wherein Velipasaoglu further teaches the plurality of pieces of feature information comprises one or more of the following: a quantity of service interruptions, a worst value of KPI trend deterioration, a worst value of ([0051] the output of the moving average transformation can be fed into an outlier detector that thresholds the distance between the performance data observations and the average thereof by a multiple of the corresponding standard deviation (an average value of the threshold distance); [0067] estimates a smoothed average of values in a monitored time series of performance data (an average value of fluctuation values)).

As to claim35, Velipasaoglu and Fu teach the first device according to claim 33, wherein Velipasaoglu further teaches the processor is further configured to invoke the program instruction in the non-transitory computer readable medium to perform the following operation:
obtaining the plurality of pieces of feature information ([0039] collects statistical samples of traffic data from a multiplicity of resources  for different performance metrics by receiving incoming data stream from the resources as a series of data packets).

As to claim 36, Velipasaoglu and Fu teach the first device according to claim 33, wherein Velipasaoglu further teaches analyzing the feature vector, to determine the first status of the network device, comprises:
analyzing the feature vector based on a preset warning analysis model, to determine the first status of the network device ([0066] Using this technique, a prediction model is learned for each monitored time series of performance data. Then, in operation, the same circumstance-specific detector and feature vector is used for collecting anomaly event candidates and identifying true anomalies).

As to claim 37, Velipasaoglu and Fu teach the first device according to claim 36, wherein Velipasaoglu further teaches analyzing the feature vector based on the preset warning analysis model, to determine the status of the network device, comprises:
analyzing the feature vector based on the warning analysis model, to determine a probability of each status of the network device ([0075] A Hidden Markov Model (HMM) is a stochastic process determined by the two interrelated mechanisms--a Markov chain having a finite number of states, and a set of observation probability distributions, each one associated with a state); and
determining the first status of the network device based on the probability of each status of the network device ([0076] once trained, an HMM can be used to discriminate between normal and anomalous instances in sequences of performance data. In some implementations, thresholds are set for "normal" state transition and output probabilities. Then, if an instance is encountered that could only have been produced using below-threshold transitions or outputs, it is flagged as a mismatch (first status)).

As to claim 38, Velipasaoglu and Fu teach the first device according to claim 37, wherein Velipasaoglu further teaches determining the first status of the network device based on the probability of each status of the network device comprises:
obtaining a status indication value based on the probability of each status of the network device ([0057] generates feature vectors for the anomaly event candidates, which be used to train a classifier to classify a subset of the anomaly event candidates as anomalous instance data. Calculates a normalized anomaly score for each of the anomaly event candidates);
determining a specified indication value range to which the status indication value belongs([0058] the feature extraction engine can use a fixed length time window, such as 10 minutes, within which it can collects all other anomaly event candidates observed within the time window leading to the anomaly event candidate under evaluation along with their scores and the unique IDs of the circumstance-specific detector paths that generated the anomaly event candidates); and
using a status corresponding to the specified indication value range as the first status of the network device ([0054] the test unit may not determine anything, thus indicating normal observations of the performance data).

As to claim 39, Velipasaoglu and Fu teach the first device according to claim 36, wherein Velipasaoglu further teaches the processor is further configured to invoke the program instruction in the non-transitory computer readable medium to perform the following operation:
generating the warning analysis model, wherein the generating the warning analysis model comprises:
obtaining feature vector samples corresponding to different statuses of the network device ([0050] more than one HMM model can be employed with different hidden state numbers. The transforming stages can produce a scalar or a vector output for each observation they process); and
performing logistic regression processing on each status and a feature vector sample corresponding to the status of the network device, to obtain the warning analysis model ([0066] a prediction model is learned for each monitored time series of performance data. Then, in operation, the same circumstance-specific detector and feature vector is used for collecting anomaly event candidates and identifying true anomalies).

As to claim 40, Velipasaoglu teaches a non-transitory computer readable medium, wherein the non-transitory computer readable medium stores a computer-executable instruction, and when the computer-executable instruction is invoked by a computer, the computer is enabled to:
([0037] performance metrics such as packets per second and connections per second are collected (obtaining) every two minutes to monitor the network traffic (pieces of target KPI) during business hours only);
process the plurality of pieces of target KPI data based on a plurality of pieces of feature information, to generate a plurality of elements corresponding to the plurality of pieces of feature information, an element of the plurality of elements corresponding to each piece of feature information ([0039] detection engine 118 characterizes network events by composing daily cycles of network traffic behavior and automatically generating different profiles of repetitive behavior or normal operating range, referred to as "baseline.".  Detection engine 118 collects statistical samples of traffic data from a multiplicity of resources  for different performance metrics by receiving incoming data stream from the resources as a series of data packets);
form a feature vector using the plurality of elements corresponding to the plurality of pieces of feature information ([0057] the feature extraction engine 112 generates feature vectors for the anomaly event candidates, which be used to train a classifier to classify a subset of the anomaly event candidates as anomalous instance data); and
analyze the feature vector, to determine a first status of the network device ([0066] the same circumstance-specific detector and feature vector is used for collecting anomaly event candidates and identifying true anomalies).
Velipasaoglu teaches functions of the KPI ([0009] monitor a time series of performance data or to detect patterns in the time series).  However, Velipasaoglu does not explicitly teach the term “KPI”.
Fu teaches
“KPI” ([0008] KPIs).
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Velipasaoglu (US 20160217022 A1) in view of Fu (US 20190364088 A1) and further in view of Singh (US 20080162387 A1).
As to claim 28, Velipasaoglu teaches the method according to claim 27, Velipasaoglu does not explicitly teach wherein obtaining, by the first device, the status indication value based on the probability of each status of the network device comprises:
multiplying, by the first device, each probability by a preset reference value of a status corresponding to the respective probability, to obtain a plurality of products; and
adding, by the first device, the plurality of products to obtain the status indication value.
Singh teaches
multiplying, by the first device, each probability by a preset reference value of a status corresponding to the respective probability, to obtain a plurality of products ([0155] In updating the availability of the subscriber, the user agent component 204 is configured to multiply the resulting probability that the subscriber is available for responding to the event by a third variable representing either a rate of learning from positive feedback or a rate of learning from negative feedback from the subscriber); and
adding, by the first device, the plurality of products to obtain the status indication value ([0155] The user agent component 204 then adds the product of the resulting probability and the third variable to a fourth variable representing circumstances where the subscriber feedback indicates the subscriber is either available or unavailable for responding to the event).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Velipasaoglu disclosure, the multiplying the result probability that the subscriber is available, as taught by Singh.  One would be motivated to do so for adaptively learning user preferences for smart services includes modeling an availability of a subscriber for responding to an event associated with a service in terms of probability values associated with attributes of the event and subscriber context information available to determine a current situation of the subscriber related to the service, the subscriber context information based on private information of the subscriber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larish (US 20190149425 A1) METHOD AND SYSTEM FOR VIRTUAL NETWORK EMULATION AND SELF-ORGANIZING NETWORK CONTROL USING DEEP GENERATIVE MODELS.
Ricci (US 20180139116 A1) PERFORMANCE OF COMMUNICATION NETWORK BASED ON END TO END PERFORMANCE OBSERVATION AND EVALUATION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454